                 Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 1 of 17



1    MATTHEW D. THURLOW, D.C. Bar No. 1008014
     Baker & Hostetler LLP
2
2    1050 Connecticut Avenue, NW
     Washington, DC 20036
3    (202) 861-1681
3
4    mthurlow@bakerlaw.com
4
5    JARED S. PETTINATO, D.C. Bar No. 496901
5    Jared Pettinato Law Offices
6    3416 13th St. NW, #1
6    Washington, DC 20010
7    (406) 314-3247
7
8    Jared@JaredPettinato.com
     Attorneys for Plaintiffs
9
8
10
 9                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
11
10
12   NEIGHBORS AGAINST BISON
11   SLAUGHTER (538 Old Yellowstone Trail
13   South, Gardiner, MT 59030), and
12
14   BONNIE LYNN (538 Old Yellowstone Trail       Case No.
13   South, Gardiner, MT 59030),
15
14                  Plaintiffs,
16

17          v.
15
                                                  COMPLAINT
18   THE NATIONAL PARK SERVICE;
16
19   THE UNITED STATES DEPARTMENT OF
17   AGRICULTURE, FOREST SERVICE;
20
18   DAVID BERNHARDT, Secretary of the
21   Interior, in his official capacity;
19
22   CAM SHOLLY, Superintendent of
20
23   Yellowstone National Park, in his official
     capacity; and
21
24
     SONNY PERDUE, Secretary of the
25
22   Department of Agriculture, in his official
     capacity,
26
23
                    Defendants.
27
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 2 of 17



 1
 12
                                             INTRODUCTION
 23
            The National Park Service and the U.S. Forest Service (collectively, the Federal Agencies)
 34
      have abandoned their duties to manage Yellowstone bison. They have endangered and continue
 45
      to endanger hunters, local property owners, residents, and guests without exploring alternatives
 56
      or otherwise analyzing the impacts of the government’s bison hunt in Beattie Gulch, Montana.
 67
      Montana has recognized that “the safety issues continue to escalate and the fear for injury or
 78   death to hunters is real.” Letter from Dave Loewen, Montana Fish, Wildlife, and Parks (Montana
 89   Wildlife) Chief of Law Enforcement, et al. to Sam Sheppard, R3 Supervisor et al. (Jan. 27,
10
 9    2017).
11
10          When grass and other food becomes scarce in the winter, some bison leave Yellowstone
12
11    National Park north in search of forage. The easiest path out of Yellowstone crosses “a quarter-
13
12    mile-square area at the mouth of Beattie Gulch . . . .” Letter from Montana Wildlife to Interested
14
13    Person (September 2, 2018). To stop the bison from ranging deeper into cattle ranching territory,
15
14    the Federal Agencies turned that area into a killing field. They encourage state-licensed and
16
15    tribal hunters to slaughter bison there, as soon as the bison step foot across Yellowstone’s border.
17
            Hunting in Beattie Gulch has intensified until, in 2018, Montana concluded that “the
16
18
      density of hunters has increased beyond what [it] considers safe.” Id. The State found it
17
19
      “common for 20-30 or more hunters to shoot simultaneously as groups of bison cross the
18
20
      [Yellowstone] boundary.” Id. That concentrated hunting risks killing local residents, their guests,
19
21
      and visitors—who live and stay only yards away. Sooner or later, the government-sanctioned,
20
22
      bison hunt is going to kill someone.
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                             2
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 3 of 17



 1          Despite these risks to human life and safety, the Federal Agencies have repeatedly
 12   authorized the slaughter. Most recently, they signed the December 31, 2018, Operating

 23   Procedures for the [Interagency Bison Management Plan (IBMP)] (the 2019 Winter Plan).

 34         The Park Service and Forest Service have arbitrarily and capriciously implemented several

 45   statutory obligations. The Park Service failed to consider public safety in otherwise disposing of

 56   bison under the Act of January 24, Pub. L. No. 67-395, 43 Stat. 1174, 1214 (codified at 16

 67   U.S.C. § 36, and hereinafter “the Yellowstone Management Act Amendments”).

 78         The Forest Service also failed to consider impacts on property owners, neighbors, and

 89   visitors in implementing the Forest Service Organic Act of 1897, 16 U.S.C. §§ 472-482, 551,

10
 9    National Forest Management Act of 1976 (NFMA), 16 U.S.C. §§ 1600-1614, the Multiple-Use

11    Sustained-Yield Act of 1960 (the MUSY Act), 16 U.S.C. §§ 528-531, and other federal land
10
12    management statutes, like 16 U.S.C. §§ 521a, 55la, 553, 572(b), and 574.
11
13          The Federal Agencies failed to comply with the National Environmental Policy Act, 42
12
14    U.S.C. §§ 4321-4347. Instead, they hid behind the State of Montana’s analysis, although
13
15    Congress assigned the Park Service control over the Yellowstone bison, 16 U.S.C. § 36, and the
14
16    Federal Agencies are paying for 95 % of the management plan’s costs. NEPA requires the
15
17    agencies to analyze major federal actions over which they have control. Dep’t of Transp. v. Pub.
16
18    Citizen, 541 U.S. 752, 772-73 (2004). The Federal Agencies have violated NEPA by failing to
17
19    analyze all Yellowstone bison management decisions, including hunting, as a single connected
18
20    action, in a single environmental impact statement. See 42 C.F.R. § 1508.25.
19
21          The Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706, entitles Plaintiffs
20
22    Neighbors Against Bison Slaughter and Bonnie Lynn (collectively, “Neighbors”) to declaratory
21
23    relief, a temporary restraining order, a preliminary injunction, a permanent injunction, and a
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                               3
                     Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 4 of 17



 1    mandamus directing the agencies to stop the government bison hunt in Beattie Gulch until the
 12   Federal Agencies analyze bison management beyond Yellowstone’s boundaries.

 23                                     JURISDICTION AND VENUE

 34         United States Code Title 28, sections 1331 and 1361, grant this Court jurisdiction over this

 45   case because the case presents a federal question and because it names United States agents and

 56   agencies as defendants.

 67             The APA waives the United States’ sovereign immunity and provides a private cause of

 78   action for anyone “suffering legal wrong because of agency action, or adversely affected or

 89   aggrieved by agency action within the meaning of a relevant statute” 5 U.S.C. § 702; Trudeau v.

10
 9    FTC, 456 F.3d 178, 186, 188-89 (D.C. Cir. 2006).

11              The Court may issue declaratory judgment under 28 U.S.C. §§ 2201-02, commonly
10
12    known as the Declaratory Judgment Act. Act of June 14, 1934, Pub. L. No. 73-343, 48 Stat. 955
11
13    (1934).
12
14              This Court also may issue a writ of mandamus under 28 U.S.C. §1361. That section,
13
15    titled, “Action to compel an officer of the United States to perform his duty,” grants district
14
16    courts “original jurisdiction of any action in the nature of mandamus to compel an officer or
15
17    employee of the United States or any agency thereof to perform a duty owed to the plaintiff.”
16
18              This Court presents an appropriate forum for this case. The U.S. Department of Interior
17
19    and U.S. Department of Agriculture exercise control over management of wild bison in
18
20    Yellowstone National Park and the Gallatin National Forest from their headquarters in
19
21    Washington, D.C. Therefore, the United States Code approves of venue in this Court because a
20
22    substantial part of the events giving rise to these claims occurred in the District of Columbia. See
21
23    28 U.S.C. § 1391(b)(2).
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                              4
                     Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 5 of 17



 1           Moreover, several of the defendants reside in or near Washington, D.C., so United States
 12   Code Title 28, Section 1391(e) also recognizes this Court as an appropriate venue for suing the

 23   United States or any agents acting in their official capacities.

 34                                              PLAINTIFFS

 45          Bonnie Lynn owns three properties just across the road from an area of Gallatin National

 56   Forest where hunters slaughter bison in Beattie Gulch, Montana. She owns one plot of land

 67   where she parks an RV just north of Gardiner and a few hundred yards north of the boundary of

 78   Yellowstone National Park. She also owns two cabins another few hundred yards north on the

 89   Yellowstone River in a condominium complex called the Yellowstone Park Riverfront

10
 9    Association.

11           The government’s bison hunt has stopped Ms. Lynn from renting her vacation rental
10
12    cabins during the winter, lowered her property values, prevented her from using her properties
11
13    for family visits, and caused her emotional trauma. Before the hunting intensified, Ms. Lynn
12
14    used the cabins and properties more often during the winter. She does that less often in recent
13
15    years because she fears the flying bullets will kill her or members of her family. Ms. Lynn loves
14
16    photographing the bison, and she feels devastated watching the slaughter.
15
17           Ms. Lynn created Neighbors Against Bison Slaughter as a community organization to
16
18    present a unified front to the IBMP. In Ms. Lynn’s words: “We believe in hunting for subsistence
17
19    and for meat. But the hunting here has stepped over the line to threaten the safety and peace of
18
20    the neighborhood. The hunting creates a public safety hazard, risks the lives of the neighbors and
19
21    their property, and upsets our way of life.”
20
22
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                              5
                   Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 6 of 17



 1                                              DEFENDANTS
 12           Congress assigned the Park Service a duty to manage Yellowstone. Congress also

 23   assigned the Park Service responsibility for managing the Yellowstone bison herd.

 34           Congress assigned the United States Department of Agriculture, Forest Service, a duty to

 45   manage the National Forest System lands.

 56           Dave Bernhardt serves as the Secretary of the Interior. Mr. Bernhardt oversees and

 67   directs the Department of the Interior’s activities.

 78           Cam Sholly serves as Superintendent of Yellowstone. Mr. Sholly oversees and directs

 89   Yellowstone’s activities.

10
 9            Sonny Perdue serves as Secretary of the Department of Agriculture. Mr. Perdue oversees

11    and directs the Department of Agriculture’s activities, and those activities include the Forest
10
12    Service’s activities.
11
13                                        LEGAL BACKGROUND
12
14    I. The Administrative Procedure Act
13
15            In the Administrative Procedure Act, Congress created a private cause of action and
14
16    waived sovereign immunity for claims like these. “A person suffering legal wrong because of
15
17    agency action, or adversely affected or aggrieved by agency action within the meaning of a
16
18    relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702.
17
19            The APA requires this Court to “compel agency action unlawfully withheld . . . .” 5
18
20    U.S.C. § 706(1).
19
21            The APA also directs the Court to “hold unlawful and set aside agency action, findings,
20
22    and conclusions” that qualify as
21
23        “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,”
          “short of statutory right,” or
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                            6
                   Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 7 of 17



 1       “without observance of procedure required by law.”
 12   Id. § 706(2)(A), (C), (D).

 23   II. Yellowstone Enabling Act and Amendments

 34          In 1872, Congress created Yellowstone National Park as the first national park in the

 45   world. Bison Management for the State of Montana and Yellowstone National Park Final

 56   Environmental Impact Statement (the IBMP EIS) xxx, available at ibmp.info/library.php.

 67   Congress designated Yellowstone a “public park or pleasuring ground for the benefit and

      enjoyment of the people.” 16 U.S.C § 21.
 78
             In 1923, about fifty years after establishing Yellowstone, Congress delegated authority to
 89
10    the Secretary of the Interior to donate Yellowstone bison to “Federal, State, county, and
 9
11    municipal authorities for preserves, zoos, zoological gardens, and parks.” Id. 36 (Yellowstone
10
12    Management Act Amendments). Congress also gave the Secretary power to “sell or otherwise
11
13    dispose of the surplus” Yellowstone bison. Id.
12
14    III. Forest Service Management Statutes
13
15           The Forest Service manages the National Forests under the Forest Service Organic Act of
14
16    1897, 16 U.S.C. §§ 472-482, 551, the MUSY Act, id. §§ 528-531, and NFMA, id. §§ 1600-1614.
15
17    The Organic Act gives the Forest Service broad authority to “to regulate [the national forests’]
16
18    occupancy and use.” Id. § 551. The Forest Service’s regulations authorized it to close areas for
17
19    “Public health or safety.” 36 C.F.R. § 261.53(e).
18
20    IV. The National Environmental Policy Act
19           Congress enacted NEPA to ensure federal agencies make informed decisions by
21
20    considering the environmental consequences of “major Federal actions” in environmental impact
22
21    statements. 42 U.S.C. §§ 4321, 4332(2)(C); 40 C.F.R. § 1500.1(c). NEPA established the
23
22    Council on Environmental Quality (CEQ), and CEQ promulgated regulations to govern federal

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                             7
                   Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 8 of 17



 1    agency NEPA compliance. 42 U.S.C. § 4342; 40 C.F.R. §§ 1500.1-1517.7; Implementation of
 12   Procedural Provisions, 43 Fed. Reg. 55,978 (Nov. 29, 1978); Robertson v. Methow Valley

 23   Citizens Council, 490 U.S. 332, 354 (1989).

 34          When a major federal action may significantly affect the environment, NEPA requires the

 45   acting agency to analyze the action in an environmental assessment (EA) or in an environmental

 56   impact statement (EIS). 40 C.F.R. §§ 1501.3, 1501.4. As part of that process, NEPA requires the

 67   agency to compile a draft EIS, id. § 1502.9(a), and to present that draft to the public and to other

 78   agencies for notice and comment. Id. § 1503.1(a). After the agency evaluates and responds to the

 89   comments, it prepares a final EIS. Id. § 1502.9(b). This process culminates in a record of

10
 9    decision that explains the agency’s rationale. Id. § 1505.2.

11                                      FACTUAL BACKGROUND
10
12           The dangerous, overcrowded, and poorly regulated bison hunt in Beattie Gulch, threatens
11
13    the lives of hunters, local property owners, neighbors, and visitors to the area. During the 1990s,
12
14    several federal and state agencies developed a bison management plan. See generally IBMP EIS.
13
15    They issued it in 2000. Federal IBMP Record of Decision (the IBMP ROD); Montana IBMP
14
16    ROD (Dec. 22, 2000). Membership in the IBMP has expanded over the years. Now, the
15
17    Interagency Bison Management Plan group includes nine agencies, tribes, and organizations.
16
18    IBMP Partner Protocols 2 (Aug. 28, 2018).
17
19           The agencies and tribes, which include the Park Service and Forest Service, manage the
18
20    Yellowstone bison herd, by committee. Each agency acts within the narrow sphere of jurisdiction
19
21    it perceives. See Answering Br. for the Fed. Appellees 4, Cottonwood Envtl. Law Ctr. v.
20
22    Bernhardt, appeal docketed, No. 19-35150 (9th Cir. Aug. 2, 2019).
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                             8
                      Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 9 of 17



 1             Bison form an integral part of the Greater Yellowstone Ecosystem. IBMP FEIS vi. They
 12   may carry brucellosis, and Montana sees brucellosis as threatening the cattle industry. IBMP EIS

 23   i, 39.

 34            When the agencies analyzed the environmental effects of the bison management plan,

 45   they considered some alternatives that included hunting. IBMP EIS xviii-xxii.

 56            To this day, however, the Park Service and Forest Service have never analyzed the

 67   impacts of hunting on private property owners, neighbors, and visitors in a NEPA document.

 78   Specifically, they never analyzed the likelihood of stray bullets threatening homes or people or

 89   the impacts of concentrated, potentially infected bison carcasses spreading disease to people and

10
 9    wildlife.

11             Before the IBMP issued the 2000 ROD, the Park Service culled the bison population
10
12    within Yellowstone to ensure the population did not exceed 3,000. IBMP ROD 52. Every year,
11
13    the Park Service decides how many bison to slaughter as they migrate north out of Yellowstone
12
14    to “meet population management and conflict resolution objectives.” 2019 Winter Plan 4. The
13
15    Park Service lets some of the bison continue north for hunters, quarantines some bison for
14
16    research, and transfers some bison to the Assiniboine and Sioux Tribes’ Fort Peck Reservation.
15
17    Id. at 10-13.
16
18             When the Park Service slaughters migrating bison, it distributes the “meat, hides, and
17
19    other bison parts to support tribal nutrition and culture; thereby allowing more tribal members to
18
20    benefit from the healthy benefits bison provide.” Id. at 11.
19
21             Some years, the Park Service has not slaughtered any bison, but some years it slaughters
20
22    up to 700, 800, and even 1,200 bison just at the Stephens Creek facility. 2018 Annual Report of
21
23    the [IBMP] 16-17 (Dec. 31, 2018).
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                              9
                 Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 10 of 17

1

21          As the agencies implemented the IBMP plan, the United States paid for it, but let

32   Montana make most of the decisions outside of Yellowstone—even on federal land. Between

43   2002 and 2008, the agencies had spent over $2 million to implement the IBMP. General

54   Accountability Office, Interagency Plan and Agencies’ Management Need Improvement to

65   Better Address Bison-Cattle Brucellosis Controversy, at PDF page 2 (Mar. 2008). Montana paid

76   only $100,000, while the United States paid the other $1.9 million. Id.1

87          Hunting has escalated since 2000. In 2011, the Park Service and Forest Service

8    concluded that their various changes to the bison management plan did not amount to a
9
 9   significant change. Mem. to Files, IBMP Agencies, Adaptive Management Adjustments to
10
10   [IBMP] and [NEPA/MEPA] Documentation (Dec. 1, 2011). They also proposed additional
11
11   changes. Among them, the agencies proposed increasing tribal hunting opportunities. Id. at 2, 5.
12
12          In the first year under the 2011 changes, hunters killed thirty-two more bison north of
13
13   Yellowstone than they killed there in the prior seven years combined.
14
14                                Total Total Total                     Running
15                         Year                                Total
                                  Bulls Cows Unknown                     Total
15                         2005     27      0       0              27        27
16                         2006     18      1      26              45        72
16
                           2007     19      6      34              59       131
17                         2008       1     0       0               1       132
17
                           2009       1     0       0               1       133
18
18                         2010       2     0       5               7       140
19                         2011       2     0       0               2       142
19                         2012     98    43       33             174
20
20   Bison Harvest Data, Winter 2005 - 2012.
21
21
22
22
     1
23    Montana has analyzed areas where bison could roam outside Yellowstone. In 2015, it
     designated more land west of Yellowstone for bison to roam. State of Montana Decision Notice,
     Year-round Habitat for Yellowstone Bison Environmental Assessment 7 (Map) (Nov. 2015).
     Neighbors Against Bison Slaughter v. National Park Service
     COMPL.                                                                                           10
                     Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 11 of 17



 1            The potential for 174 bison kills per season changed the character of Beattie Gulch.
 12   Hunting intensified.

 23           The bison hunt evicts property owners, neighbors, and visitors to Beattie Gulch, and risks

 34   their lives.

 45           The hunt has ultimately increased its danger to private property owners, neighbors, and

 56   visitors to Beattie Gulch.

 67           Montana Wildlife has recognized the danger for years, but like the Park Service and the

 78   Forest Service, it has done almost nothing.

 89           According to Montana, in 2015, the Forest Service had closed eighteen acres of Forest

10
 9    Service land to hunting for safety. Montana Wildlife, Hunting Season/Quota Change Supporting

11    Information 2 (Sept. 19, 2019). Two years later, the Forest Service pushed hunting 200 yards
10
12    further west of Old Yellowstone Trail and deeper into Beattie Gulch. See Custer Gallatin
11
13    National Forest, Order No. 01-11-03-18-01 (Nov. 20, 2017).
12
14            In fall of 2018, Montana Wildlife proposed closing part of Beattie Gulch to Montana-
13
15    licensed hunters because too many hunters were shooting too many bison on too small of an
14
16    area. In the end, Montana Wildlife retracted that proposal. The status quo won out over safety,
15
17    again. Montana Governor Steve Bullock has recognized this risk. “On-going rancor regarding
16
18    [Yellowstone] bison management can lead to indecision or a default to status quo or a ‘no action’
17
19    alternative, regardless of whether the current management is effective.” Montana Decision
18
20    Notice, Year-round Habitat for Yellowstone Bison EA 7 (Map) (Nov. 2015).
19
21            Montana Wildlife found that bullets from a rifle can travel between one and four miles.
20
22    [Montana Wildlife] Recommendations for Subdivision Development, App’x C.3,
21
23    http://fwp.mt.gov/fwpDoc.html?id=55372. It recognized that “occasional stray bullets can
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                            11
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 12 of 17



 1    threaten [residents’] safety or damage their homes.” Id. In other words, residents and visitors
 12   near Beattie Gulch can die in their living rooms from any single hunter’s mistake or failure of

 23   judgment.

 34           Moreover, the Federal Agencies have created circumstances that drastically increase the

 45   chances of those mistakes or failures of judgment. That danger not only evicts Beattie Gulch

 56   residents from their homes, but also scares away visitors who would rent the cabins there.

 67           The hunting causes other dangers. Hunters leave behind hundreds of gut piles that rot in

 78   the open, attracts wildlife (that may include grizzly bears and gray wolves), finds its way into

 89   trees and yards on private property (from raptors and ravens), and turns the entire local area into

10
 9    an open-air charnel house. The massive, bison “gut piles” could transmit Brucella abortus and

11    pose a significant health threat to people, pets, livestock, and wildlife in the area.
10
12            For years, neighbors and residents, who live only a few hundred yards away from the
11
13    bison-hunting, have objected at regular IBMP public meetings.
12
14            The IBMP has ignored and sidelined their legitimate concerns and done nothing to limit
13
15    the hunt, as the hunting forces local residents to flee the area for months at a time, causes their
14
16    businesses to lose money, and severely traumatizes them.
15
17            The government-sanctioned bison hunt has continued to expand as the Federal Agencies
16
18    have released more bison from Yellowstone and allowed more hunters to participate in an
17
19    already dangerous and poorly regulated hunt at Beattie Gulch. Rather than address this untenable
18
20    situation, the Federal Agencies have foisted the dangerous and concentrated impacts of bison
19
21    hunting in this tiny geographic area onto a small group of residents and neighbors.
20
22
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                                12
                   Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 13 of 17



 1                                                COUNT 1
 12          Violation of the APA in implementing the Yellowstone Bison Management Act
                                            Amendments
 23
             Neighbors hereby adopts by reference Paragraphs 1-53.
 34
             The Park Service and Superintendent Sholly have arbitrarily and capriciously
 45
      implemented the Yellowstone Management Act Amendments.
 56
             The IBMP authorized hunters to shoot bison in Beattie Gulch mere yards from nearby
 67
      residents, visitors, and businesses.
 78
             The Federal Agencies have created circumstances that drastically increase the chances of
 89
      hunters, private property owners, neighbors, and visitors dying. That danger not only evicts the
10
 9
      residents from their homes, but also scares away visitors who would otherwise rent cabins there.
11
10    The Park Service has “entirely failed to consider an important aspect of the problem. . . .” Motor
12
11    Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co. (State Farm), 463 U.S. 29,
13
12    43 (1983).
14
13           The Park Service misapprehends its legal authority and obligation to otherwise dispose of
15
14    surplus Yellowstone bison, which includes bison outside Yellowstone who could potentially
16
15    return. The Park Service cannot make a reasonable decision with its narrow interpretation of its
17
16    own legal duties and authorities. “Courts must, of course, set aside [agency] decisions which rest
18
17    on an erroneous legal foundation.” NRLB v. Brown, 380 U.S. 278, 292 (1965) (quotations
19
18    omitted); 5 U.S.C. § 706(2)(A).
20
             The Park Service failed to analyze the impacts of the bison hunt before issuing the 2019
19
21
      Winter Plan. It has thus violated the APA by arbitrarily and capriciously implementing the Act of
20
22
      June 30, 1924, Pub. L. No. 67-395, 42 Stat. 1174, 1214 (the Yellowstone Management Act
21
23
      Amendments).
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                          13
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 14 of 17



 1                                                 COUNT 2
 12        Violation of the APA in implementing Forest Service Land Management Statutes

 23          Neighbors hereby adopts by reference Paragraphs 1-59.

 34          The Forest Service has arbitrarily and capriciously implemented the Forest Service

 45   Organic Act of 1897, NFMA, the MUSY Act, and other land management statutes. 16 U.S.C. §§

 56   497, 528-531; 16 U.S.C. § 1604(e), 16 U.S.C. §§ 521a, 551, 55la, 553, 572, and 574.

             The Forest Service has failed to protect the citizens who live near Beattie Gulch. The
 67
      Forest Service has created circumstances that drastically increase the chances of hunters, private
 78
      property owners, neighbors, and visitors dying. That danger not only evicts the property owners
 89
10    and residents from their homes in Beattie Gulch, but also scares away visitors who would
 9
11    otherwise rent cabins there. The Forest Service has “entirely failed to consider an important
10
12    aspect of the problem . . . .” State Farm, 463 U.S. at 43.
11
13           The Forest Service never analyzed the impacts of the government-sanctioned bison hunt
12
14    on private property owners, neighbors, and visitors before issuing the 2019 Winter Plan. It has
13
15    thus violated the APA by arbitrarily and capriciously implementing the Forest Service Organic
14
16    Act of 1897, NFMA, the MUSY Act, 16 U.S.C. §§ 521a, 528-531, 1604(e), and other statutes
15
17    that include 551a, 553, 572, and 574.
16
18                                                 COUNT 3
17
19                  Violation of NEPA’s Requirement to Analyze Connected Actions
18           Neighbors hereby adopts by reference Paragraphs 1-63.
20
19           Every action under the IBMP qualifies as a connected action under NEPA, so NEPA
21
20    required the Federal Agencies to analyze those actions as parts of a major federal action.
22
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                            14
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 15 of 17



 1           The actions qualify as major federal actions because the Park Service has control over
 12   disposing of surplus bison. 16 U.S.C. § 36. The Forest Service has control because the bison hunt

 23   in Beattie Gulch takes place on its land.

 34          The actions further qualify as major federal actions because the United States agencies

 45   are paying for 95 % of the bison management plan under the IBMP. Therefore, the Federal

 56   Agencies have actual control over bison management and “power to act on [the] information”

 67   NEPA would provide.” See Pub. Citizen, 541 U.S. at 767-68.

 78          NEPA requires the agencies to analyze the entire bison management plan and not to

 89   break it up into segments with insignificant impacts, or delegate parts of the analyses to

10
 9    Montana. Instead of analyzing all of the aspects of bison management, the Federal Agencies

11    have deferred to Montana Wildlife to complete two EAs outside of NEPA. They based the 2019
10
12    Winter Plan, in part, on those analyses. The Federal Agencies have thus violated NEPA by acting
11
13    without completing the environmental analysis of that action.
12
14                                                COUNT 4
13
15                   Violation of NEPA’s Requirement to Issue a Supplemental EIS
14
16           Neighbors hereby adopts by reference Paragraphs 1-68.
15
17           The Park Service and the Forest Service violated NEPA by failing to analyze the
16
18    environmental effects of bison hunting on residents. They have never analyzed any alternative
17
19    areas for bison hunting or any alternatives to bison hunting at Beattie Gulch.
18
20           The agencies have modified their action beyond the spectrum of alternatives they
19
21    analyzed in the IBMP EIS. Because of the significant impacts of the bison hunt on hunters,
20
22    neighbors, guests, and visitors to the Beattie Gulch area, NEPA required the Federal Agencies to
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                           15
                  Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 16 of 17



 1    complete a supplemental environmental impact statement before acting. By failing to complete
 12   that analysis, they have violated NEPA.

 23                                       PRAYER FOR RELIEF

 34           Neighbors request the following relief:

 45           a. Hold unlawful and set aside the 2019 Winter Plan, and any future operating procedures

 56   for the Plan.

 67           b. Declare that the Park Service has violated the Yellowstone Management Act

 78   Amendments, 16 U.S.C. § 36, by arbitrarily and capriciously implementing it through the 2019

 89   Winter Plan.

10
 9            c. Declare that the Forest Service has violated the Forest Service Organic Act of 1897

11    and other statutory obligations by implementing the 2019 Winter Plan arbitrarily and
10
12    capriciously.
11
13            d. Declare that the Park Service and the Forest Service violated NEPA by arbitrarily and
12
14    capriciously failing to analyze the impacts of bison hunting on private residents in Beattie Gulch.
13
15            e. Declare the Park Service and the Forest Service violated NEPA by failing to analyze
14
16    all of the IBMP’s impacts, and instead leaving to non-federal actors to analyze aspects of major
15
17    federal actions.
16
18            f. Permanently enjoin the Park Service and the Forest Service from authorizing bison
17
19    hunting on federal land in Beattie Gulch and within one mile of the private residences there.
18
20            g. Award attorney fees and costs in favor of Neighbors Against Bison Slaughter and Ms.
19
21    Lynn.
20
22            h. Any other and further relief as the Court concludes necessary or appropriate.
21
23
22

      Neighbors Against Bison Slaughter v. National Park Service
      COMPL.                                                                                           16
                Case 1:19-cv-03144 Document 1 Filed 10/21/19 Page 17 of 17



 1   Dated October 21, 2019,
12                                          MATTHEW D. THURLOW, D.C. Bar No. 1008014
                                            Baker & Hostetler LLP
23                                          1050 Connecticut Avenue, NW
                                            Washington, DC 20036
34                                          (202) 861-1681
                                            mthurlow@bakerlaw.com
45

56                                          __/s/ Jared S. Pettinato____________
                                            JARED S. PETTINATO, DC Bar No. 496901
67                                          Jared Pettinato Law Offices
                                            3416 13th St. NW, # 1
78                                          Washington, DC 20010
                                            (406) 314-3247
89                                          Jared@JaredPettinato.com
                                            Attorneys for Plaintiffs
10
 9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22
21
23
22

     Neighbors Against Bison Slaughter v. National Park Service
     COMPL.                                                                            17
